2. Parliament's new role and responsibilities in implementing the Lisbon Treaty (
- Before the vote
Mr President, ladies and gentlemen, I would like to say just a few words in German. The fact that, to round off its work in this parliamentary term, this House has adopted five reports, all of which are connected with the Treaty of Lisbon, is an important signal for the European elections and for the time after that.
This House has always worked continuously and consistently for the Reform Treaty, even in times of difficulty and when many had doubts and even wanted to abandon the project. Yesterday, with the 'yes' in the Czech Senate, we took a huge step forward. Congratulations to the country that has the Presidency.
(Applause)
We may now be justifiably optimistic that this reform project will enter into force at the end of 2009 with a positive vote in Ireland.
The newly elected European Parliament will have many new powers and capabilities. This newly elected Chamber of Citizens in the European Union can fulfil the promise we have made to achieve a better EU with more democratic control and more transparency. I thank all my colleagues in the Committee on Constitutional Affairs, especially today's rapporteurs and the overwhelming majority of Members in this House who supported all the reports and made this progress possible. Thank you very much.
(Applause)
Our fellow Member, Hans-Peter Martin, has asked to take the floor; it really must be for a point of order.
(DE) Mr President, I have just one question. If the Irish say 'no' again, how often must they keep going to the polls? A third, fourth, fifth time? That is not democracy, it is a karaoke parliament.
It was not a point of order, but I had the good grace not to make a martyr of you.
Mr President, I want to make a personal statement in relation to what Mr Martin just said. The Irish Parliament is not a 'karaoke parliament', and I object to it being described as such by that man.
(Applause)